~-                                                    F
~'!",   :    ,, .. •·~'                _;    ,,.,         . '                                                                                           z_O
        . Ao 245B (Rev. 02/08/2019)-Judgment in iCriminai'Petty Case (Modified)                                                               Page 1 of 1



                                                    UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRJCT OF CALIFORNIA

                                    United States of America                          JUDGMENT IN A CRIMINAL CASE
                                                     V.                               (For Offenses Committed On or After November I, 1987)


                                            Jose Cruz-Perez                           Case Number: 3:19-mj-22314

                                                                                      Patrick Q. Hall
                                                                                      Defendant's Attorney


            REGISTRATION NO. 85378298

            THE DEFENDANT:
             lZI pleaded guilty to count(s) I of Complaint
                                                                ---~-------------------------
            •             was found guilty to count(s)
                          after a plea of not guilty.
                          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                         Nature of Offense                                                   Count Number{s)
            8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                         I

             D The defendant has been found not guilty on count(s)
                                                                   -------------------
             • Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term ~

                                                )U"TIMESERVED                      D _ _ _ _ _ _ _ _ days

             lZI Assessment: $10 WAIVED lZI Fine: WAIVED
             lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             th defendant's possession at the time of arrest upon their_deport~tion ~fe_moval. , _.. ( _ .            .
                  C;ourt_ Fecm;IJ,mt;nds defendant be deported/removed with relative,  /~ \A D L Ojl t l: opt iharged m case
                1
                 1Z./         "J
                             d d- ".:, I ::,_

                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, June 14, 2019
                                                                                    Date of Imposition of Sentence


                                                                                     ~~~
                                                                                     HONORABLE ROBERT A. MCQUAID
                                                                                     UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                   3:19-mj-22314
